DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication(s) filed on 12/01/2020.

Reasons for Allowance

Claims 26, 32 and 38 are allowed. The following is a statement of reasons for the indication of allowable subject matter. Claim(s) 26, 32 and 38 are allowed in view of Applicant's last amendments, the present amendments along with applicant’s arguments/remarks made in the amendment overcome the art on record and the updated search. The closest prior art Paatela (U.S. Pub. 20020163935) disclose method a method for editing packets of a packet stream received at a network node, eliciting one or more editing instructions from a memory, wherein the particular editing instructions elicited is based at least in part on characteristics of the packet and modifying at least one packet segment stored in the modification memory as directed by the editing instructions. Paatela in combination with Haumont et al. (U.S. Pub. 20040148425) which disclose methods and apparatus for transmitting application packet data using an application protocol operated on top of a protocol stack, said protocol stack comprising plural individual stacked protocol layers adopted for said  allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471


/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471